Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 3/23/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez et al., “Training an Artificial Neural Network to Discriminate between Magnetizing Inrush and Internal Faults,” IEEE Transactions on Power Delivery, Vol. 9, No. 1, New York, US, January 1994, pages 434-441 (as seen in the IDS), herein referred to as “Perez”.
Regarding Claim 1, Perez discloses: An inrush current detection method for a transformer (page 434, Abstract), comprising: sampling at least a part of a current signal of the transformer to obtain a numerical matrix (page 435, first column, paragraph beginning with “As shown in Figure 2” to the top of second column discloses sampling transformer inrush current; page 435, second column under “2.3 Basic Architecture” and fig. 3 disclose entering the 12 current samples (i.e. a numerical matrix) into the neural network); providing the numerical matrix as an input to an inrush current detection neural network (page 435, first column, paragraph beginning with “As shown in Figure 2” to the top of second column discloses sampling transformer inrush current; page 435, second column under “2.3 Basic Architecture” and fig. 3 disclose entering the 12 current samples (i.e. a numerical matrix) into the neural network); and calculating and outputting a label vector corresponding to the numerical matrix by the inrush current detection neural network (page 435, second column, first full sentence to the end of the paragraph, discloses providing a neural network output (i.e. label vector)), wherein the label vector indicates whether the current signal is an inrush current (page 435, second column, first full sentence to the end of the paragraph, discloses providing a neural network output (i.e. label vector) that outputs “In this case it was chosen that the network’s output be 0 when the applied current is an inrush, and 1 when it is not an inrush.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Gotzig et al., (EP 1890165 A2), herein referred to as “Gotzig.”
Regarding Claim 2, Perez discloses: The method of claim 1 as discussed above. Perez is silent on: further comprising: detecting whether a maximum value in the numerical matrix is greater than a preset enabling threshold; and only when the maximum value in the numerical matrix is greater than or equal to the preset enabling threshold, the numerical matrix is provided as an input to the inrush current detection neural network.
Gotzig discloses:  further comprising: detecting whether a maximum value in the numerical matrix is greater than a preset enabling threshold ([0004] and fig. 2 disclose the procedure of gathering current data and comparing the processed data with a threshold (i.e. preset enabling threshold); one of ordinary skill in the art is capable of applying a known method (i.e. gathering data and comparing gathered data to a programmed threshold) to known method (i.e. inrush current detection method) that is ready for improvement and yields predictable results; see MPEP §2143-D); and only when the maximum value in the numerical matrix is greater than or equal to the preset enabling threshold, the numerical matrix is provided as an input to the inrush current detection neural network threshold ([0004] and fig. 2 disclose the procedure of gathering current data and comparing the processed data with a threshold (i.e. preset enabling threshold); one of ordinary skill in the art is capable of applying a known method (i.e. gathering data and comparing gathered data to a programmed threshold) to known method (i.e. inrush current detection method) that is ready for improvement and yields predictable results; see MPEP §2143-D).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Perez  with Gotzig.  This would have been obvious because the combination allows for increased accuracy and precision when determining whether the transformer energization current is inrush or fault current.
Regarding Claim 12, Perez discloses The inrush current detection device of claim 11 as disclosed below.  Perez is silent on wherein the input module is further configured to detect whether a maximum value in the numerical matrix is greater than a preset enabling threshold, and only when the maximum value in the numerical matrix is greater than or equal to the preset enabling threshold, provide the numerical matrix as an input to the inrush current detection neural network.
Gotzig discloses: wherein the input module is further configured to detect whether a maximum value in the numerical matrix is greater than a preset enabling threshold ([0004] and fig. 2 disclose the procedure of gathering current data and comparing the processed data with a threshold (i.e. preset enabling threshold); one of ordinary skill in the art is capable of applying a known method (i.e. gathering data and comparing gathered data to a programmed threshold) to known method (i.e. inrush current detection method) that is ready for improvement and yields predictable results; see MPEP §2143-D), and only when the maximum value in the numerical matrix is greater than or equal to the preset enabling threshold, provide the numerical matrix as an input to the inrush current detection neural network threshold ([0004] and fig. 2 disclose the procedure of gathering current data and comparing the processed data with a threshold (i.e. preset enabling threshold); one of ordinary skill in the art is capable of applying a known method (i.e. gathering data and comparing gathered data to a programmed threshold) to known method (i.e. inrush current detection method) that is ready for improvement and yields predictable results; see MPEP §2143-D).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Perez  with Gotzig.  This would have been obvious because the combination allows for increased accuracy and precision when determining whether the transformer energization current is inrush or fault current.
Claims 3, 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Perez.
Regarding Claim 3, Perez discloses: The method according to claim 1 as discussed above.  Perez does not explicitly teach wherein the at least a part of the current signal is a part corresponding to a half cycle of the current signal.
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the aforementioned limitations based on the teachings of Perez.  As to the limitation wherein the at least a part of the current signal is a part corresponding to a half cycle of the current signal (page 435, first column, paragraph beginning with “i) Digital Relays” discloses using a one cycle length sampling window; one of ordinary skill in the art is capable of shortening the sampling window (i.e. ½ cycle) in order to provide faster processing and detection).
It would have been obvious to one of ordinary skill in the art to arrive at the claimed limitations using the teachings of Perez and general detection principles in order increase the speed of detection.
Regarding Claim 5, Perez discloses The method according to claim 1  as discussed above. Perez does not explicitly teach wherein the inrush current detection neural network is a convolution neural network.
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the aforementioned limitations based on the teachings of Perez.  As to the limitation wherein the inrush current detection neural network is a convolution neural network (Perez’s Abstract discloses using a “feed forward” neural network; however, one of ordinary skill in the art is capable of utilizing one of the other types of neural networks are available for use with power system analysis, as evidenced in Guo et al. (CN 108279364 A) where Abstract discloses “a convolutional neural network of distribution electrical grid single-phase grounding failure selection method”)
It would have been obvious to one of ordinary skill in the art to arrive at the claimed limitations using the teachings of Perez and general neural network knowledge to increase accuracy of results by updating using updated neural network methods.
Regarding Claim 11, Perez discloses: An inrush current detection device for a transformer (page 434, Abstract discloses intent for method to be implemented on in a digital relay). Perez does not explicitly teach comprising: a sampling module, configured to sample at least a part of a current signal of the transformer to obtain a numerical matrix; an input module, configured to provide the numerical matrix as an input to an inrush current detection neural network; and a classification module, configured with the inrush current detection neural network, wherein the inrush current detection neural network calculates and outputs a label vector corresponding to the numerical matrix, and the label vector indicates whether the current signal is an inrush current.
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the aforementioned limitations based on the teachings of Perez.  As to the limitations comprising: a sampling module, configured to sample at least a part of a current signal of the transformer to obtain a numerical matrix (page 435, first column, paragraph beginning with “As shown in Figure 2” to the top of second column discloses sampling transformer inrush current; page 435, second column under “2.3 Basic Architecture” and fig. 3 disclose entering the 12 current samples (i.e. a numerical matrix) into the neural network; page 434, second column, second paragraph, last sentence discloses “The network and its training process were adopted to the goal of implementing the algorithm, in a digital protective relay; the relay would contain all elements to implement method, including a sampling module); an input module, configured to provide the numerical matrix as an input to an inrush current detection neural network (page 435, first column, paragraph beginning with “As shown in Figure 2” to the top of second column discloses sampling transformer inrush current; page 435, second column under “2.3 Basic Architecture” and fig. 3 disclose entering the 12 current samples (i.e. a numerical matrix) into the neural network; page 434, second column, second paragraph, last sentence discloses “The network and its training process were adopted to the goal of implementing the algorithm, in a digital protective relay; the relay would contain all elements to implement method, including an input module); and a classification module, configured with the inrush current detection neural network (page 434, second column, second paragraph discloses that the method differentiates (i.e. classifies) inrush wave shapes from fault wave shapes; the last sentence discloses “The network and its training process were adopted to the goal of implementing the algorithm, in a digital protective relay; the relay would contain all elements to implement method, including an classification module), wherein the inrush current detection neural network calculates and outputs a label vector corresponding to the numerical matrix (page 435, second column, first full sentence to the end of the paragraph, discloses providing a neural network output (i.e. label vector)), and the label vector indicates whether the current signal is an inrush current (page 435, second column, first full sentence to the end of the paragraph, discloses providing a neural network output (i.e. label vector) that outputs “In this case it was chosen that the network’s output be 0 when the applied current is an inrush, and 1 when it is not an inrush.”).
Perez does not explicitly disclose a device to perform the method but suggests the method can be used in a device (in particular, a relay, page 434, second column, second paragraph, last sentence discloses “The network and its training process were adopted to the goal of implementing the algorithm, in a digital protective relay; the relay would contain all elements to implement method, including an input module).
This would suggest to one of ordinary skill in the art to embody “modules” for performing the method.
It would have been obvious to one of ordinary skill in the art to arrive at the claimed limitations using the teachings of Perez and general digital protective relay knowledge, and known power distribution protection methods to arrive at Applicant’s claimed modules.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Gotzig, and in further view of Yang et al., (CN 102510044 A, as seen in the IDS), herein referred to as “Yang.”
Regarding Claim 4, Perez and Gotzig disclose The method according to claim 2 as discussed before.  Perez and Gotzig are silent on: wherein the current signal is a three-phases current signal, and one row or one column of the numerical matrix corresponds to one phase in the three-phase current signal. 
Yang discloses: wherein the current signal is a three-phases current signal, and one row or one column of the numerical matrix corresponds to one phase in the three-phase current signal ([0022]-[0023] discloses “the inrush current, single-phase short circuit, two-phase grounding short circuit, three-phase grounding short circuit and turn-to-turn short circuit of running state to the simulation”; the electrical system used was three-phase, and one of the testing samples was single-phase (i.e. one phase) short-circuit current for use as input into the neural network).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Perez and Gotzig with Yang.  This would have been obvious because the combination allows for better recognition of all types of fault currents which leads to better performance of the detection method.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Guo et al. (CN 108279364 A), herein referred to as “Guo.”
Regarding Claim 6, Perez discloses The method according to claim 1  as discussed above.  Perez further discloses: wherein the inrush current detection neural network is a trained neural network (page 434, Abstract discloses a trained inrush current detection neural network) and the training includes the following steps: step 1, acquiring a current signal training sample set for training the inrush current detection neural network (page 435, second paragraph under “3.1  Training Examples” discloses taking cases/data to train the network from a specific transformer); step 2, providing a training sample in the current signal training sample set as an input to the inrush current detection neural network (page 435, second through fifth paragraphs under “3.1  Training Examples” discloses storing gathered signals for and manipulating them for use with the training of the neural network); step 3, calculating a label vector corresponding to the training sample by the inrush current detection neural network (page 436, first paragraph under “3.2  Data Window and Training Matrices” discloses “The training matrices were built in such a way that the network was trained to produce a 0 output when the presented signal was an inrush, a zero current or a full load condition; and a 1 output for other cases…”; the output of the network is the label vector).  Perez is silent on: step 4, determining a processing loss of the inrush current detection neural network based on the label vector of the training sample; and step 5: if the processing loss is greater than or equal to a preset processing loss threshold, update a parameter of the inrush current detection neural network and perform steps 2 to 5 based on the updated inrush current detection neural network, and if the processing loss is less than or equal to the preset processing loss threshold, stop the training.
Gou discloses: step 4, determining a processing loss of the inrush current detection neural network based on the label vector of the training sample (page 4, paragraph beginning “In one embodiment” discloses specific steps to train a neural network; one of ordinary skill in the art is capable of applying the known technique of “training a neural network” to any neural network with specific training steps as required to yield predictable results in current identification as evidenced in Buttner et al. (EP 3460494 A1), [0016], [0027]-[0028], [0035]; see MPEP §2143-D); and step 5: if the processing loss is greater than or equal to a preset processing loss threshold, update a parameter of the inrush current detection neural network and perform steps 2 to 5 based on the updated inrush current detection neural network (page 4, paragraph beginning “In one embodiment” discloses specific steps to train a neural network; one of ordinary skill in the art is capable of applying the known technique of “training a neural network” to any neural network with specific training steps as required to yield predictable results in current identification as evidenced in Buttner et al. (EP 3460494 A1), [0016], [0027]-[0028], [0035]; see MPEP §2143-D), and if the processing loss is less than or equal to the preset processing loss threshold, stop the training(page 4, paragraph beginning “In one embodiment” discloses specific steps to train a neural network; one of ordinary skill in the art is capable of applying the known technique of “training a neural network” to any neural network with specific training steps as required to yield predictable results in current identification as evidenced in Buttner et al. (EP 3460494 A1), [0016], [0027]-[0028], [0035]; see MPEP §2143-D).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Perez  with Guo.  This would have been obvious because the combination provides increased accuracy and efficiency of inrush and short-circuit current discrimination and identification.
Regarding Claim 7, Perez and Guo disclose The method of claim 6 as discussed above. Guo further discloses: wherein the inrush current detection neural network includes at least a first convolution layer (page 3, paragraph beginning “In one embodiment of the present invention, in the step of S4,” discloses a convolutional neural network with 12 layers, 5 of which are convolution layers), a second convolution layer (page 3, paragraph beginning “In one embodiment of the present invention, in the step of S4,” discloses a convolutional neural network with 12 layers, 5 of which are convolution layers), a fully connected layer (page 3, paragraph beginning “In one embodiment of the present invention, in the step of S4,” discloses a convolutional neural network with 12 layers, 1 of which is a fully connected layer), an activation layer (page 3, paragraph beginning “In one embodiment of the present invention, in the step of S4,” discloses a convolutional neural network with 12 layers, 5 of which are convolution layers; one of the 5 convolution layer can be used as the activation layer) and an output layer (page 3, paragraph beginning “In one embodiment of the present invention, in the step of S4,” discloses a convolutional neural network with 12 layers, 1 of which is a output layer); and the parameter of the inrush current detection neural network includes at least a weight matrix of a first convolution kernel included in the first convolution layer (page 4, paragraph beginning “step 41” discloses “a convolution kernel size and number of each convolution layer; page 4, paragraph beginning “step 46” discloses “calculating the adjusting quantity of each weight value and bias” as part of the convolution neural network training algorithm), a weight matrix of a second convolution kernel included in the second convolution layer (page 4, paragraph beginning “step 41” discloses “a convolution kernel size and number of each convolution layer; page 4, paragraph beginning “step 46” discloses “calculating the adjusting quantity of each weight value and bias” as part of the convolution neural network training algorithm; Duplicating well known parts, such as layers in a neural network, is obvious and involves routine skill in the art (St. Regis paper Co. v. Bemis Co, 193 USPQ 8 (CA7 1977)), and a weight matrix of the fully connected layer (page 3, paragraph beginning “In one embodiment of the present invention, in the step of S4,” discloses a convolutional neural network with 12 layers, 1 of which is a fully connected layer; page 4, paragraph beginning “step 46” discloses “calculating the adjusting quantity of each weight value and bias” as part of the convolution neural network training algorithm, which include all the layers, including the fully connected layer). The reasons and motivation for combining are the same as recited in the rejection of claim 6 above.
Regarding Claim 8, Perez and Guo disclose The method of claim 7 as discussed above. Guo further discloses: wherein the inrush current detection neural network further includes a first pooling layer between the first convolution layer and the second convolution layer (page 4, paragraph beginning “step S41” discloses “down-sampling layer, a down-sampling mode, a down-sampling step length and boundary extension mode”; pooling layers relate to down-sampling functions; step S41 is part of the convolution neural network training algorithm, which include all the layers; one of ordinary skill in the art is capable of locating layers as required), and a second pooling layer between the second convolution layer and the fully connected layer (page 4, paragraph beginning “step S41” discloses “down-sampling layer, a down-sampling mode, a down-sampling step length and boundary extension mode”; pooling layers relate to down-sampling functions; step S41 is part of the convolution neural network training algorithm, which include all the layers; one of ordinary skill in the art is capable of locating layers as required), and the first pooling layer and/or the second pooling layer are downsampled by a maximum pooling method (page 4, paragraph beginning “step S41” discloses “down-sampling layer, a down-sampling mode, a down-sampling step length and boundary extension mode”; pooling layers relate to down-sampling functions; step S41 is part of the convolution neural network training algorithm, which include all the layers; one of ordinary skill in the art is capable of locating layers as required). The reasons and motivation for combining are the same as recited in the rejection of claim 6 above.
Regarding Claim 9, Perez and Guo disclose The method of claim 7 as discussed above. Guo further discloses: wherein the first convolution layer adopts a first convolution kernel with a size of 3 X 3 (page 9, paragraph beginning “down-sampling layer 1” discloses a kernel size of 3*3 (i.e. 3 x 3)); the second convolution layer adopts a second convolution kernel with a size of 3 X 3 (page 9, paragraph beginning “down-sampling layer 1” discloses a kernel size of 3*3 (i.e. 3 x 3)). Perez further discloses: and the activation function is one of sigmoid function, relu function and tanh function (page 434, Abstract discloses the use of a sigmoid transfer function). The reasons and motivation for combining are the same as recited in the rejection of claim 6 above.
Regarding Claim 10, Perez and Guo disclose The method of claim 6 as discussed above. Perez further discloses: wherein one or more samples in the current signal training sample set are generated by an Electro- Magnetic Transient Program EMTP (page 436, first full paragraph in column 1 discloses “The fault cases were generated by computer, some of these using an electromagnetic transients program…”; cases are inrush current samples). The reasons and motivation for combining are the same as recited in the rejection of claim 6 above.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Gonzalez et al. (WO 2015118163 A1), herein referred to as “Gonzalez.”
Regarding Claim 13, Perez discloses An inrush current detection device for a transformer and the method according to claim 1 as discussed above. Perez is silent on comprising: a processor; and a memory, wherein a computer-executable program is stored in the memory, and when the program is executed by the processor, the device is caused to execute.
Gonzalez discloses: a processor (page 19, paragraph beginning “The comparison between measurements” discloses “This can imply the use of memory in the processor”); and a memory (page 19, paragraph beginning “The comparison between measurements” discloses “This can imply the use of memory in the processor”), wherein a computer-executable program is stored in the memory, and when the program is executed by the processor, the device is caused to execute (page 12, paragraph beginning with “example” discloses “The bus carries data to main memory , from which a processor retrieves and executes the instructions. The instructions received by main memory may optionally be stored on a storage device either before or after execution by a processor).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Perez with Gonzalez.  This would have been obvious because the combination allows for the method to be executed on a device and not manually.
Regarding Claim 14, Perez discloses the method according to claim 1 as discussed above.  Perez is silent on A computer-readable storage medium having stored thereon computer instructions which, when executed by a processor, implement.
Gonzalez discloses:  A computer-readable storage medium having stored thereon computer instructions which, when executed by a processor, implement (page 11, paragraph beginning with “In a third aspect” discloses storing a computer program on a computer readable medium (i.e. a computer-readable storage medium) for execution by a processor).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Perez  with Gonzalez.  This would have been obvious because the combination allows for the method to be executed on a device and not manually, as well as be portable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863            

/NATALIE HULS/Primary Examiner, Art Unit 2863